Title: James Madison to Nicholas P. Trist, 23 June 1833
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 23. 1833
                            
                        
                        You are aware of the loss the University is sustaining by the resignation of Doctr Dunglison, and must be
                            equally so, of the difficulty of filling the vacancy. There is no prospect of doing it from the Faculty of Virga. I hope
                            you will have turned your thoughts to the subject, and I must ask the favor of you to avail yourself of the opportunities
                            you have, especially if you should visit Philadelphia or New York &c. for gaining the information wanted, as to
                            the individuals best qualified & to whom a birth in the University might be acceptable.
                        I need not remind you that the appointment must soon come before the visitors, and of course, that the
                            earlier your aid can be given the better.
                        When may we expect the pleasure of your, and Mrs. Trist’s promised trip, previous to your departure for Cuba?
                            As allways, Mrs. M. unites with me in best wishes for you and yours—
                        
                            
                                James Madison
                            
                        
                    